Fuller, P. J.
Twenty-one dollars wa.s claimed and recovered by plaintiff, the proprietor of a newspaper, for printing the annual statement of defendant, an insurance company, for the year 1897, and the latter appeals. The contract upon which respondent relies was made with J. H. Kipp, who at the time was acting as commissioner of insurance and whose authority, if any be possessed to bind appellant, is contained in the. following letter: “Chicago, January, 26, 1898. J. H. Kipp, Commissioner of Insurance: You are hereby authorized to select the papers and make all necessary arrangements for publication of our annual statement for the year 1897-in the eight judicial circuits in the State of South Dakota, in which the company has an agent. The company agrees to pay for the publication of said statement at legal rates when the publication-is made, satisfactory to you, on presentation of bill for said publication, approved by you. W. H. Cunningham, Manager Fire Association of Philadelphia.” That the statement was pubr lished in strict compliance with law, and in a .manner satisfactory to all concerned, is admitted, but appellant seeks to avoid liability for the reason that Kipp was required, by the mandate of this court, to surrender the office of commissioner of insurance on the 5th day of March, 1898, pursuant to an order of removal made by the governor on the 10th day of the month preceding. Though conceding always the justness of respondent’s claim, appellant expressed a desire to avoid “becoming involved in a political fight,” and in a letter to respondent dated March 23, 1898, presented the following as its only excuse for delay and non-payment: “The governor of your state warns us not to pay Kipp’s contracts, and the new commissioner makes his demands. We are adverse to lawsuits and hope none will result *220from this complication. We will advise with the governor today, and think all will come out right if you will have patience.” As the selection of a newspaper in-which to publish, the annual statement of an insurance company is not a duty imposed upon the commissioner by law, it is needless to determine whether Kipp was an officer de jure or defacto when the service of which appellant received full benefit was performed. Neither is there, under the circumstances, any merit in the contention that respondent is precluded from a recovery by reason of the following statutory provision: “The commissioner of insurance shall not be a director, officer, agent, attorney, stockholder or directly interested in auy insurance company.” Section 4, Chap. 69, Laws 1897.' Charged'with a knowledge of the law, appellant voluntarily accepted the benefit of the printing, and, according to an elementary principle, is in no position to raise a question as to the effect of the foregoing enactment, and its construction at this time is unnecessary. The judgment appealed from is affirmed.